514 So. 2d 1135 (1987)
Jesse Dale HANSLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 86-2271.
District Court of Appeal of Florida, Fifth District.
November 5, 1987.
*1136 James B. Gibson, Public Defender and Michael L. O'Neill, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Kevin Kitpatrick Carson, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
We affirm the judgment of conviction and the sentence imposed, but we strike that portion of the sentence which required the defendant to perform 50 hours of community service in lieu of costs. Section 27.3455(1), Florida Statutes (1985) had been amended prior to defendant's sentencing to delete the community service requirement. See Johnson v. State, 513 So. 2d 1107 (Fla. 5th DCA 1987); Vetzel v. State, 511 So. 2d 739 (Fla. 5th DCA 1987).
Judgment AFFIRMED; Sentence AFFIRMED as Modified.
UPCHURCH, C.J., and SHARP, J., concur.